Name: 98/703/EC: Commission Decision of 26 November 1998 approving the programmes for the eradication of animal diseases presented for 1999 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(1998) 3645/2) (Only the Spanish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural activity;  agricultural policy;  EU finance
 Date Published: 1998-12-09

 Avis juridique important|31998D070398/703/EC: Commission Decision of 26 November 1998 approving the programmes for the eradication of animal diseases presented for 1999 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(1998) 3645/2) (Only the Spanish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish texts are authentic) Official Journal L 333 , 09/12/1998 P. 0029 - 0033COMMISSION DECISION of 26 November 1998 approving the programmes for the eradication of animal diseases presented for 1999 by the Member States and fixing the level of the Community's financial contribution (notified under document number C(1998) 3645/2) (Only the Spanish, German, Greek, English, French, Italian, Dutch, Portuguese, Finnish and Swedish texts are authentic) (98/703/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Council Decision 94/370/EC (2), and in particular Article 24 thereof,Whereas Council Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of animal diseases;Whereas the Member States have submitted programmes for the eradication of animal diseases in their countries;Whereas after examination of the programmes they were found to comply with all Community criteria relating to the eradication of these diseases in conformity with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as last amended by Council Directive 92/65/EC (4);Whereas these programmes appear on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community in 1999 and which was established by Commission Decision 98/584/EC (5);Whereas in the light of the importance of the programmes for the achievement of Community objectives in the field of animal health and public health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by the Member States concerned for the measures up to a maximum amount of money for each programme;Whereas a financial contribution from the Community shall be granted insofar as the actions provided for are carried out and provided that the authorities supply all the necessary information within the time limits provided for;Whereas the approval of some of those programmes shall not prejudge a decision of the Commission on rules for eradication of those diseases based on scientific advice;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:CHAPTER I (Rabies) Article 1 1. The programme for the eradication of rabies presented by Austria is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Austria up to a maximum of ECU 250 000.Article 2 1. The programme for the eradication of rabies presented by Belgium is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Belgium up to a maximum of ECU 180 000.Article 3 1. The programme for the eradication of rabies presented by Germany is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Germany up to a maximum of ECU 2 000 000.Article 4 1. The programme for the eradication of rabies presented by France is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by France up to a maximum of ECU 300 000.Article 5 1. The programme for the eradication of rabies presented by Luxembourg is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Luxembourg up to a maximum of ECU 70 000.Article 6 1. The programme for the eradication of rabies presented by Finland is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of purchase and distribution of vaccine plus baits by Finland up to a maximum of ECU 250 000.CHAPTER II (African/classical swine fever) Article 7 1. The programme for the eradication of African/classical swine fever presented by Italy is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological testing and those incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of ECU 600 000.Article 8 1. The programme for the eradication of classical swine fever presented by Germany is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall beat the rate of 50 % of the costs of virological and serological testing of domestic pigs and control of the wild boar population incurred in Germany up to a maximum of ECU 1 600 000.CHAPTER III (Contagious bovine pleuropneumonia) Article 9 1. The programme for the eradication of contagious bovine pleuropneumonia presented by Portugal is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of ECU 2 000 000.CHAPTER IV (Swine vesicular disease) Article 10 1. The programme for the eradication of swine vesicular disease presented by Italy is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of virological and serological testing and those incurred in Italy by way of compensation for owners for the slaughter of seropositive animals up to a maximum of ECU 200 000.CHAPTER V (Bovine brucellosis) Article 11 1. The programme for the eradication of bovine brucellosis presented by Greece is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of ECU 600 000.Article 12 1. The programme for the eradication of bovine brucellosis presented by Spain is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of ECU 2 500 000.Article 13 1. The programme for the eradication of bovine brucellosis presented by France is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of ECU 1 000 000.Article 14 1. The programme for the eradication of bovine brucellosis presented by Ireland is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Ireland by way of compensation for owners for the slaughter of animals up to a maximum of ECU 3 000 000.Article 15 1. The programme for the eradication of bovine brucellosis presented by Italy is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of ECU 1 700 000.Article 16 1. The programme for the eradication of bovine brucellosis presented by Portugal is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of ECU 2 400 000.CHAPTER VI (Ovine and caprine brucellosis) Article 17 1. The programme for the eradication of ovine and caprine brucellosis presented by Greece is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and vaccination, and those incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of ECU 1 200 000.Article 18 1. The programme for the eradication of ovine and caprine brucellosis presented by Spain is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of ECU 5 000 000.Article 19 1. The programme for the eradication of ovine and caprine brucellosis presented by France is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of ECU 900 000.Article 20 1. The programme for the eradication of ovine and caprine brucellosis presented by Italy is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of ECU 4 500 000.Article 21 1. The programme for the eradication of ovine and caprine brucellosis presented by Portugal is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of ECU 2 500 000.CHAPTER VII (Anaplasmosis, babasiosis, cowdriosis) Article 22 1. The programme for the eradication of anaplasmosis and babasiosis in RÃ ©union presented by France is hereby approved for the period from 1 January 1999 to 31 December 1999.2. The programme for the eradication of babesiosis and cowdriosis in Martinique presented by France is hereby approved for the period from 1 January 1999 to 31 December 1999.3. The programme for the eradication of babesiosis and cowdriosis in Guadeloupe presented by France is hereby approved for the period from 1 January 1999 to 31 December 1999.4. Financial participation by the Community shall be at the rate of 50 % of the costs incurred by France for the implementation of the programmes referred to in paragraphs 1, 2 and 3 up to a maximum of ECU 750 000.CHAPTER VIII (Enzootic bovine leucosis) Article 23 1. The programme for the eradication of enzootic bovine leucosis presented by Italy is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of ECU 2 500 000.Article 24 1. The programme for the eradication of enzootic bovine leucosis presented by Portugal is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal by way of compensation for owners for the slaughter of animals up to a maximum of ECU 3 000 000.CHAPTER IX (Aujeszky's disease) Article 25 1. The programme for the eradication of Aujeszky's disease presented by Belgium is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in Belgium up to ECU 1,25 per test and to a maximum of ECU 550 000.Article 26 1. The programme for the eradication of Aujeszky's disease presented by Germany is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in Germany up to ECU 1,25 per test and to a maximum of ECU 2 700 000.Article 27 1. The programme for the eradication of Aujeszky's disease presented by the United Kingdom is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in the United Kingdom up to ECU 1,25 per test and to a maximum of ECU 75 000.CHAPTER X (Bovine tuberculosis) Article 28 1. The programme for the eradication of bovine tuberculosis presented by Greece is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Greece by way of compensation for owners for the slaughter of animals up to a maximum of ECU 100 000.Article 29 1. The programme for the eradication of bovine tuberculosis presented by Spain is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation for owners for the slaughter of animals up to a maximum of ECU 6 200 000.Article 30 1. The programme for the eradication of bovine tuberculosis presented by Italy is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Italy by way of compensation for owners for the slaughter of animals up to a maximum of ECU 800 000.CHAPTER XI (Scrapie) Article 31 1. The programme for the eradication of scrapie presented by Belgium is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in Belgium by way of compensation for owners for the slaughter of animals up to a maximum of ECU 50 000.Article 32 1. The programme for the eradication of scrapie presented by France is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing and those incurred in France by way of compensation for owners for the slaughter of animals up to a maximum of ECU 500 000.Article 33 1. The programme for the eradication of scrapie presented by the Netherlands is hereby approved for the period from 1 January 1999 to 31 December 1999.2. Financial participation by the Community shall be at the rate of 50 % of the costs of testing incurred in the Netherlands up to a maximum of ECU 150 000.CHAPTER XII (Final provisions) Article 34 The financial contribution of the Community for the programmes referred to under Articles 1 to 6 shall be granted subject to:(a) bringing into force by 1 January 1999 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme;(b) forwarding a report to the Commission every six months on the progress of the programme and the costs incurred;(c) forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 2000 at the latest,and provided that Community veterinary legislation has been respected.Article 35 The financial contribution of the Community for the programmes referred to under Articles 7 to 33 shall be granted subject to:(a) bringing into force by 1 January 1999 the laws, regulations and administrative provisions by the Member State concerned for implementing the programme;(b) forwarding a report to the Commission every three months on the progress of the programme and the costs incurred;(c) forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 2000 at the latest,and provided that Community veterinary legislation has been respected.Article 36 1. The Commission, in collaboration with the competent national authorities, may carry out on-the-spot checks to ensure that the measures and assisted expenditure have been carried out.The Commission shall inform the Member States of the outcome of the checks.2. Articles 8 and 9 of Council Regulation (EEC) No 729/70 (6) shall apply mutatis mutandis.3. The financial contribution of the Community may only be granted if the programmes have effectively been implemented in line with Community rules.Article 37 This Decision is addressed to all Member States except the Kingdom of Denmark and the Kingdom of Sweden.Done at Brussels, 26 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 347, 12. 12. 1990, p. 27.(4) OJ L 268, 18. 10. 1997, p. 11.(5) OJ L 281, 17. 10. 1998, p. 41.(6) OJ L 94, 28. 4. 1970, p. 13.